Territory of Michigan, to wit
The United States to the Marshall of the territory of Michigan Greeting: You are hereby commanded to take Antoine Guillory if he may be found within the territory of Michigan, and him Safely Keep So that you may have his body before our Judges of our Supreme Court, at Detroit, on the third Monday in September next, then & there in our Said Court to answer Thomas Jones assignee of Jacques Roland, who was assignee of Louis Bloin, who was assignee of Louis Lambert dit Lafleur, in a plea of trespass *274on the case—to the damage of the Said Thomas Jones as is Said, Four hundred Dollars dollars, which Shall then & there be made to appear with other damages; and of this writ make due return. Witness Augustus B. Woodward, Chief Judge of our Said Court this 6th day of July one thousand eight hundred and Eight. Peter Audrain clerk
[Indorsement]
This action is brought on the original French writing of which the paper hereto attached is a correct translation.
Principal & Interest amount to about 270$.
Bail is not required.

[Attached to the foregoing

Translation
I Pierre Bertrand, dit Beaulieu, and Company in presences of Witnesses undersigned under my Customary mark, do acknowledge & Confess to owe to Louis Lambert, dit Lafleur the Sum of eleven hundred fifty one livres, twelve Sols, ten deniers—value received in merchandizes for indian trade, good & valuable, at the receipt price of this day, payable in may next— Kaskakias 9. august 1765.



customary mark + of Bertrand Beaulieu
Antoine Guillory & Compy
A Chanse - Witness
— on the back of the note —
Pay to the order of Mr Lagrange, value recd in his note of hand Kaskakias 25 novber 1765.
Lambert
Recd on account of the other parts the Sum of five hundred eighty Six livres Seventeen Sols, Six deniers—at Sc Genevieve 30. april 1766.
Recd further the Sum of fifty three livres—
Sc Genevieve 11 march 1767.
Pay to the order of Mr Bloin
Lambert
*275Pay to the order of Jacques Roland value in acc1 New Orleans
13. January 1795. .
Louis Bloin




[In the handwriting of Peter Audrain]